Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that at the time of exportation of the merchandise involved herein such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States as follows:
Argentine “undesignated” pesos 22, plus packing, each.
IT IS FURTHER STIPULATED AND AGREED, that there was no higher foreign value for the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was Argentine “undesignated” pesos 22, plus packing, each.
Judgment will be entered accordingly.